 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 754 
 
AN ACT 
To authorize appropriations for fiscal year 2011 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2011. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—BUDGET AND PERSONNEL AUTHORIZATIONS 
Sec. 101. Authorization of appropriations. 
Sec. 102. Classified Schedule of Authorizations. 
Sec. 103. Intelligence Community Management Account. 
Title II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM 
Sec. 201. Authorization of appropriations. 
Title III—GENERAL INTELLIGENCE COMMUNITY MATTERS 
Sec. 301. Restriction on conduct of intelligence activities. 
Sec. 302. Increase in employee compensation and benefits authorized by law. 
Sec. 303. Non-reimbursable detail of other personnel. 
Sec. 304. Intelligence officer training program. 
Title IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY 
Subtitle A—Office of the Director of National Intelligence 
Sec. 401. Schedule and requirements for the National Counterintelligence Strategy. 
Sec. 402. Insider threat detection program. 
Sec. 403. Inspector General report recruitment and retention of racial and ethnic minorities. 
Sec. 404. Report on potential consolidation of elements of the intelligence community. 
Subtitle B—Other Elements 
Sec. 411. Defense Intelligence Agency counterintelligence and expenditures. 
Title V—Other matters 
Sec. 501. Sense of Congress regarding the priority of railway transportation security. 
Title VI—Honoring the members of the intelligence community for their role in the mission that killed Osama bin Laden on May 1, 2011 
Sec. 601. Honoring the members of the intelligence community for their role in the mission that killed Osama bin Laden on May 1, 2011.   
2.DefinitionsIn this Act: 
(1)Congressional intelligence committeesThe term congressional intelligence committees means— 
(A)the Select Committee on Intelligence of the Senate; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
IBUDGET AND PERSONNEL AUTHORIZATIONS 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government: 
(1)The Office of the Director of National Intelligence. 
(2)The Central Intelligence Agency. 
(3)The Department of Defense. 
(4)The Defense Intelligence Agency. 
(5)The National Security Agency. 
(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force. 
(7)The Coast Guard. 
(8)The Department of State. 
(9)The Department of the Treasury. 
(10)The Department of Energy. 
(11)The Department of Justice. 
(12)The Federal Bureau of Investigation. 
(13)The Drug Enforcement Administration. 
(14)The National Reconnaissance Office. 
(15)The National Geospatial-Intelligence Agency. 
(16)The Department of Homeland Security. 
102.Classified Schedule of Authorizations 
(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and the authorized personnel levels (expressed as full-time equivalent positions) as of September 30, 2011, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. 754 of the One Hundred Twelfth Congress. 
(b)Availability of classified Schedule of AuthorizationsThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President. The President shall provide for suitable distribution of the Schedule, or of appropriate portions of the Schedule, within the executive branch. 
103.Intelligence Community Management Account 
(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2011 the sum of $660,732,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2012. 
(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 787 full-time equivalent personnel as of September 30, 2011. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government. 
(c)Classified authorizations 
(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2011 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts made available for advanced research and development shall remain available until September 30, 2012. 
(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2011, there are authorized such full-time equivalent personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a). 
IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM 
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2011 the sum of $292,000,000. 
IIIGENERAL INTELLIGENCE COMMUNITY MATTERS 
301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States. 
302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law. 
303.Non-reimbursable detail of other personnel 
(a)In generalSection 113A of the National Security Act of 1947 (50 U.S.C. 404h–1) is amended to read as follows: 
 
113A.Non-reimbursable detail of other personnelAn officer or employee of the United States or member of the Armed Forces may be detailed to the staff of an element of the intelligence community funded through the National Intelligence Program from another element of the intelligence community or from another element of the United States Government on a non-reimbursable basis, as jointly agreed to by the heads of the receiving and detailing elements, for a period not to exceed two years. This section does not limit any other source of authority for reimbursable or non-reimbursable details.. 
(b)Table of contents amendmentThe table of contents in the first section of such Act is amended by striking the item relating to section 113A and inserting the following: 
 
 
Sec. 113A. Non-reimbursable detail of other personnel.. 
304.Intelligence officer training programSection 1024 of the National Security Act of 1947 (50 U.S.C. 441p) is amended— 
(1)in subsection (a)(1), by striking subsection (b) and inserting subsections (b) and (c); 
(2)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; 
(3)by inserting after subsection (b), the following: 
 
(c)Grant program for historically black colleges and universities 
(1)The Director may provide grants to historically black colleges and universities to provide programs of study in educational disciplines identified under subsection (a)(2) or described in paragraph (2). 
(2)A grant provided under paragraph (1) may be used to provide programs of study in the following educational disciplines: 
(A)Intermediate and advanced foreign languages deemed in the immediate interest of the intelligence community, including Farsi, Pashto, Middle Eastern, African, and South Asian dialects. 
(B)Study abroad programs and cultural immersion programs.; and 
(4)in paragraph (g) (as so redesignated)— 
(A)by redesignating paragraph (2) as paragraph (3); 
(B)by inserting after paragraph (1), the following: 
 
(2)Historically black college and universityThe term historically black college and university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).; and 
(C)by adding at the end the following: 
 
(4)Study abroad programThe term study abroad program means a program of study that— 
(A)takes places outside the geographical boundaries of the United States; 
(B)focuses on areas of the world that are critical to the national security interests of the United States and are generally underrepresented in study abroad programs at institutions of higher education, including Africa, Asia, Central and Eastern Europe, Eurasia, Latin America, and the Middle East; and 
(C)is a credit or noncredit program.. 
IVMATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY 
AOffice of the Director of National Intelligence 
401.Schedule and requirements for the National Counterintelligence StrategySection 904(d)(2) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 402c(d)(2)) is amended— 
(1)by striking Subject and inserting the following: 
 
(A)Requirement to produceSubject; 
(2)by striking on an annual basis; and 
(3)by adding at the end the following: 
 
(B)Revision and requirementThe National Counterintelligence Strategy shall be revised or updated at least once every three years and shall be aligned with the strategy and policies of the Director of National Intelligence.. 
402.Insider threat detection program 
(a)Initial operating capabilityNot later than October 1, 2012, the Director of National Intelligence shall establish an initial operating capability for an effective automated insider threat detection program for the information resources in each element of the intelligence community in order to detect unauthorized access to, or use or transmission of, classified intelligence. 
(b)Full operating capabilityNot later than October 1, 2013, the Director of National Intelligence shall ensure the program described in subsection (a) has reached full operating capability. 
(c)ReportNot later than December 1, 2011, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the resources required to implement the insider threat detection program referred to in subsection (a) and any other issues related to such implementation the Director considers appropriate to include in the report. 
(d)Information resources definedIn this section, the term information resources means networks, systems, workstations, servers, routers, applications, databases, websites, online collaboration environments, and any other information resources in an element of the intelligence community designated by the Director of National Intelligence. 
403.Inspector General report recruitment and retention of racial and ethnic minorities 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to Congress a report on the degree to which racial and ethnic minorities in the United States are employed in professional positions in the intelligence community and barriers to the recruitment and retention of additional racial and ethnic minorities in such positions. 
(b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
404.Report on potential consolidation of elements of the intelligence communityNot later than December 31, 2011, the Director of National Intelligence shall submit to congress a report containing any recommendations the Director considers appropriate for consolidating elements of the intelligence community. 
BOther Elements 
411.Defense Intelligence Agency counterintelligence and expendituresSection 105 of the National Security Act of 1947 (50 U.S.C. 403–5) is amended— 
(1)in subsection (b)(5), by inserting and counterintelligence after human intelligence; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following: 
 
(c)Expenditure of funds by the Defense Intelligence Agency 
(1)Subject to paragraphs (2) and (3), the Director of the Defense Intelligence Agency may expend amounts made available to the Director under the National Intelligence Program for human intelligence and counterintelligence activities for objects of a confidential, extraordinary, or emergency nature, without regard to the provisions of law or regulation relating to the expenditure of Government funds. 
(2)The Director of the Defense Intelligence Agency may not expend more than five percent of the amounts made available to the Director under the National Intelligence Program for human intelligence and counterintelligence activities for a fiscal year for objects of a confidential, extraordinary, or emergency nature in accordance with paragraph (1) during such fiscal year unless— 
(A)the Director notifies the congressional intelligence committees of the intent to expend the amounts; and 
(B)30 days have elapsed from the date on which the Director notifies the congressional intelligence committees in accordance with subparagraph (A). 
(3)For each expenditure referred to in paragraph (1), the Director shall certify that such expenditure was made for an object of a confidential, extraordinary, or emergency nature. 
(4)Not later than December 31 of each year, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees a report on any expenditures made during the preceding fiscal year in accordance with paragraph (1)..  
VOther matters 
501.Sense of Congress regarding the priority of railway transportation securityIt is the sense of Congress that— 
(1)railway transportation (including subway transit) should be prioritized in the development of transportation security plans by the intelligence community; and 
(2)railway transportation security (including subway transit security) should be included in transportation security budgets of the intelligence community. 
VIHonoring the members of the intelligence community for their role in the mission that killed Osama bin Laden on May 1, 2011 
601.Honoring the members of the intelligence community for their role in the mission that killed Osama bin Laden on May 1, 2011Congress— 
(1)commends the men and women of the intelligence community for the tremendous commitment, perseverance, professionalism, and sacrifice they displayed in bringing Osama bin Laden to justice; 
(2)commends the men and women of the intelligence community for committing themselves to defeating, disrupting, and dismantling al Qaeda; and 
(3)reaffirms its commitment to using the capabilities and skills of the intelligence community to— 
(A)disrupt, dismantle, and defeat al Qaeda and affiliated organizations around the world that threaten the national security of the United States; 
(B)eliminate safe havens for terrorists in Afghanistan and Pakistan; and 
(C)bring terrorists to justice. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
